67 F.3d 309
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Adekunle Ola FASOLA, Defendant-Appellant.
No. 94-56557.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 18, 1995.*Decided Sept. 27, 1995.

Before:  BROWNING, GOODWIN, and O'SCANNLAIN, Circuit Judges.


1
MEMORANDUM**


2
Adekunle Ola Fasola, a federal prisoner, appeals pro se the district court's denial of his 28 U.S.C. Sec. 2255 motion to modify, vacate or set aside his 65-month conviction.  Fasola contends, inter alia, that he received ineffective assistance of counsel and that he did not knowingly waive his right to appeal.  We have jurisdiction pursuant to 28 U.S.C. Sec. 2255.  We review the district court's factual findings for clear error and its conclusions of law de novo, see United States v. Roberts, 5 F.3d 365, 368 (9th Cir.1993), and affirm for the reasons stated by the district court.1


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4.  Accordingly, appellant's request for oral argument is denied


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Fasola's motion requesting reconsideration of the January 18, 1995 order denying his motion for appointment of counsel is denied